PACKEL, Attorney General,
In reference to your memo of November 7, 1972, in which you inquired as to whether a teacher in our public schools must serve two years in one particular school district or two years in one or more school districts in order to be eligible for tenure, you are advised that the applicable provisions of the Public School Code of 1949 relating to tenure make it necessary for a teacher to serve two years in one particular school district in order to be eligible for tenure.
Section 1121 of the School Code provides that:
“Each board of school directors in all school districts shall hereafter enter into contracts, in writing, with each professional employe who has satisfactorily completed two (2) years of service in any school district of this Commonwealth”: March 10, 1949, P. L. 30, art. XI, sec. 1121, as amended, 24 PS §11-1121.
In order to determine the meaning of “professional employe” as used in section 1121 of the School Code, it is necessary that section 1121 be read in connection with section 1108 of the School Code, which provides that:
“(b) A temporary professional employe whose work has been certified by the district superintendent to the secretary of the school district, during the last four (4) months of the second year of such service, as *771being satisfactory shall thereafter be ‘a professional employe’ within the meaning of this article. The attainment of this status shall be recorded in the records of the board and written notification thereof shall be sent also to the employe. The employe shall then be tendered forthwith a regular contract of employment as provided for professional employes. No professional employe who has attained tenure status in any school district of this Commonwealth shall thereafter be required to serve as a temporary professional employe before being tendered such a contract when employed by any other part of the public school system of the Commonwealth”: Act of March 10, 1949, P. L. 30, art. XI, sec. 1108, as amended, 24 PS §11-1108. (Italics supplied.)
It is clear from reading section 1108 of the School Code that the only lawful way for a “temporary professional employe” to attain the status of a “professional employe” is by serving for two years in a particular school district and then by having the district superintendent to the secretary of that particular school district certify his or her work during the last four months of the two years in which he or she served with the particular school district.
While there are no cases directly on point, there is dicta in Raison v. Derry Township School District, 363 Pa. 58 (1949), which indicates that the conclusions set forth above are correct. In that case, appellant was elected as a principal on August 11, 1947, in the defendant school district and on August 14, 1947, he signed a Teachers’ Tenure Contract with the defendant school district. On June 14, 1948, his employment was terminated by the school district. Appellant contended that he was entitled to the protection of the Tenure Act and could be dismissed only for cause. The Supreme Court of Pennsylvania decided that he was *772only a temporary professional employe and was not entitled to the protection of the Tenure Act since he had not fulfilled the conditions necessary for tenure eligibility. The court stated that tenure was:
. . not to be granted to a new entrant until he has served a probationary period of two years of satisfactory service in the district . . .”: 363 Pa. at page 62.
Accordingly, we conclude that in order for a teacher to become eligible for tenure, one of the conditions that he or she must satisfy is that he or she must serve for two years in one particular school district.